DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.  Applicant argues Guo fails to disclose “a second scanning step of sequentially performing a second scanning on the drive electrodes in the determined driving electrode group being touched to obtain a valley or ridge of a fingerprint” of claim 17.  Guo discloses since the size of the fingerprint sensing devices are small that a group of driving electrodes (every three rows) are multiplexed as a touch drive electrode Tx.  Further, Guo states that each corresponding RX line is scanned as one touch point location information.   Guo goes on to disclose that, after confirming the touch sensing position, the fingerprint scanning enable signal is turned on, and the driving signal corresponding to the touch sensing position is set to high and fingerprint scanning is performed on the corresponding three rows of the drive electrode Tx (See pg. 5, lines 45-53).  
Further, applicant argues that Guo fails to disclose “wherein the sensing signal is a superimposed signal generated by mutual capacitances between the respective driving electrodes in the driving electrode group being touched and the sensing electrode”.  Guo discloses that three adjacent rows are multiplexed as a single touch drive electrode Tx and the corresponding three columns of sensing lines Rx are multiplexed as a touch sensing electrode Rx.  As such, the claims stand rejected.  



Claim Objections
Claims 34 and 35 are objected to because of the following informalities:  Claims 34 and 35 depend from canceled claims 29 and 30, respectively.  Given that canceled claims 29-30 were dependent from canceled independent claim 25, it is assumed that claims 34 and 35 were intended to be similarly canceled.  Further for the purposes of rejection, the dependency will be interpreted to be dependent from independent claim 31 which recites the claimed “A display device”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 21 were identical to the limitations of canceled claim 20 which was amended into independent claim 17.  Claim 21 is dependent from claim 19 which is dependent from claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19, 21-24, 31-32 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106775109 A to Guo.
As to claim 17, Guo discloses a fingerprint recognition method for a touch panel, wherein the touch panel comprises a plurality of driving electrode groups and a plurality of sensing electrodes which are intersected with and insulated from each other, each of the driving electrode groups comprises a plurality of driving electrodes (See Fig. 2; Guo discloses drive electrode groups TX and sensing electrodes 2.), and each of the driving electrodes is coupled to a scanning line (Gate1-Gaten), the method comprises:
a determining step of determining a driving electrode group being touched according to the detected sensing signal (See pg. 4, “touch phase”); and
a second scanning step of sequentially performing a second scanning on the driving electrodes in the determined driving electrode group being touched to (See pg. 4, “fingerprint recognition stage”).  
Further, Guo discloses in another embodiment a first scanning step of performing a first scanning on each of the driving electrode groups by using scanning lines to detect a sensing signal generated by a sensing electrode being touched (See pg. 5, lines 40-45), wherein the sensing signal is a superimposed signal generated by mutual capacitances between the respective driving electrodes in the driving electrode group being touched and the sensing electrode (See pg. 4, lines 55-59). 
It would have been obvious to one of ordinary skill in the art to have modified an embodiment with features relating to another embodiment for performing a first scanning on each of the driving electrode groups thereby similarly enhancing the device by improving the sensing distance of the fingerprint recognition, and effectively reducing the influence of the full-screen fingerprint scanning on the power consumption of the display device (pg. 5, lines 54-60).  
As to claim 18, Guo discloses wherein the second scanning step further comprises:  a step of performing the second scanning on each driving electrode in the determined driving electrode group being touched to obtain the valley or the ridge of the fingerprint (See pg. 4, lines 50-53).
As to claim 19, Guo discloses wherein the determining step further comprises:  a step of determining a driving electrode being touched in the determined driving electrode group being touched; and the second scanning step (pg. 5, lines 54-60).
As to claim 21, the same rejection or discussion is used as in the rejection of claim 17. 
As to claim 22, Guo discloses wherein the first scanning step further 
comprises:  a step of applying a same driving signal to each of driving electrodes in a same driving electrode group by the scanning lines (See Fig. 2; See also pg. 4 lines 59-pg. 5, lines 3).
As to claim 23, Guo discloses wherein each of the driving electrode 
groups comprises three driving electrodes (See Fig. 2; See also pg. 4 lines 59-pg. 5, lines 3).
As to claim 24, the same rejection or discussion is used as in the rejection of claim 23.  
As to claim 31, the same rejection or discussion is used as in the rejection of claim 17.  
As to claim 32, the same rejection or discussion is used as in the rejection of claim 19.  
As to claim 34, the same rejection or discussion is used as in the rejection of claim 31.  
As to claim 35, the same rejection or discussion is used as in the rejection of claim 31.  
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624